Citation Nr: 1501158	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbar degenerative joint disease and degenerative disc disease (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) regional office in Hartford, Connecticut (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2014, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his January 2014 videoconference hearing that, since his most recent VA back evaluation in December 2012, he has had additional symptoms involving numbness and tingling of the lower extremities, which indicates that his service-connected low back disability may be getting worse.  Based on the above, there is a need to determine the current severity of the Veteran's service-connected low back disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Additionally, although the Veteran testified at his videoconference hearing about receiving physical therapy, chiropractic care, medication, and acupuncture from VA, it is unclear if all of these records are currently on file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will contact the Veteran and request that he identify all private medical providers who have treated him for low back disability since December 2012, which is the date of the most recent medical evidence of record, to include physical therapy, chiropractic care, medication, and acupuncture.  All attempts to secure this evidence and add it to the record must be documented in the claims files.  If private medical records are identified by the Veteran, the AMC/RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the AMC/RO is unable to secure same, it will notify the Veteran and his representative and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The AMC/RO will then give the Veteran and his representative an opportunity to respond.   

2.  The AMC/RO will obtain all VA treatment records for the Veteran dated from December 2012 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  The AMC/RO will also schedule the Veteran for an appropriate examination to determine the current severity of his service-connected low back disability.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's low back disability in accordance with the general rating formula for diseases and injuries of the spine in 38 C.F.R. § 4.71a (2014).  A complete rationale for all opinions must be provided.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above low back evaluation and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

4.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to a rating in excess of 10 percent for low back disability.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

